Exhibit 10.13

 

AGREEMENT

 

This AGREEMENT (the “Agreement”) is made and entered into as of the 5th day of
February, 2014 (the “Effective Date”), by and between CMG Holdings, Inc., a
Nevada corporation (the “Company”), having its offices at principal place of
business at 333 Hudson Street, Suite 303, New York, New York 10013, and
_________________ (“Director”), having an address at ______________ (Director
and the Company are collectively referred to as the “Parties”).

 

WITNESSETH:

 

WHEREAS, Director has advised he is resigning from the Board of Directors of the
Company (the “Board”); and WHEREAS, the Company wishes to compensate Director
for his services to the Company and the Board; and

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the Parties agree as follows:

 

1.            RESIGNATION. As of the calendar day following the Effective Date,
the undersigned hereby resigns as a member of the Board and from each and every
other position he holds with the Company, its subsidiaries and affiliates.
Director hereby represents and warrants that the foregoing resignation is not
the result of any disagreement or dispute with the Company, its Board or
management.

 

2.            COMPENSATION. As consideration for the services provided by
Director since his appointment to the Board, the Company hereby agrees to issue
to Director 2,000,000 shares of the Company’s common stock (the “Stock”). The
stock shall be free and clear of all liens and encumbrances, with the exception
of a restrictive legend required under the Securities Act of 1933, as amended
(the “Act”).

 

2.1            In connection with the issuance of the Stock, the undersigned
hereby represents and warrants that he is a non-U.S. Person as defined under
Regulation S under the Act.

 

2.2            In connection with the issuance of the Stock, the Company hereby
represents, warrants and covenants that:

 

  2.2.1 neither it, nor any of its officers, directors or affiliates will take
any action, or omit to take any action that will interfere in the issuance of
the Stock;

 

  2.2.2 within one business day of the receipt of Board approval for the
issuance of the Stock, the Company shall submit the Board’s resolutions
approving the issuance of the Stock and an instruction letter directing the
issuance of the Stock to Director;

 



 

 

 

2.2.3in the event that the Company shall fail to issue the stock and a legal
action by Director is necessary, the Company shall pay all of Director’s legal
fees necessary to recover the Stock.

 

3.            INDEMNIFICATION/REPRESENTATION. In consideration of Director’s
services to the Board, the Company hereby agrees to execute the Indemnification
Agreement annexed hereto as Exhibit A. The Company hereby represents and
warrants that to the best of its knowledge, there are no pending or threatened
claims against it or its directors.

 

4.            MISCELLANEOUS.

 

4.1            Applicable Law. Except as may be otherwise provided herein, this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, applied without reference to principles of conflict of laws.

 

4.2            Amendments. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors or legal representatives.

 

4.3            Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand-delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to Director: at the address set forth in the first paragraph of this
Agreement.

 

If to the Company:

 

CMG Holdings, Inc.

333 Hudson Street, Suite 303

New York, New York 10013

 

With a copy to (which shall not constitute notice):

 

Ofsink, PLLC

900 Third Avenue, 5th Floor

New York, New York 10022

Attn: Darren Ofsink

Facsimile: 646-224-9844

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by the addressee.

 

4.4            Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and any such provision which is not valid or
enforceable in whole shall be enforced to the maximum extent permitted by law.

 



2

 

 

4.5            Captions. The captions of this Agreement are not part of the
provisions and shall have no force or effect.

 

4.6            Entire Agreement. This Agreement contains the entire agreement
among the parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.

 

4.7            Survivorship. The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement hereunder to
the extent necessary to the intended preservation of such rights and
obligations.

 

4.8            Waiver. Either Party's failure to enforce any provision or
provisions of this Agreement shall not in any way be construed as a waiver of
any such provision or provisions, or prevent that party thereafter from
enforcing each and every other provision of this Agreement.

 

4.9            Joint Efforts/Counterparts. Preparation of this Agreement shall
be deemed to be the joint effort of the parties hereto and shall not be
construed more severely against any party. This Agreement may be signed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

4.10          Representation by Counsel. Each Party hereby represents that it
has had the opportunity to be represented by legal counsel of its choice in
connection with the negotiation and execution of this Agreement.

 

-- Signature page follows --



 



3

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 



    CMG Holdings, Inc.             By:   Name:   Name:     Title:  

 

4

 



 

EXHIBIT A

 

INDEMNIFICATION AGREEMENT

 

AGREEMENT, dated as of February , 2014, by and between CMG Holdings, Inc.., a
Nevada corporation (the “Company”), and [            ] (the “Indemnitee”).

 

WHEREAS, the Indemnitee was a director and/or officer of the Company;

 

WHEREAS, the Indemnitee served as a director and/or officer of the Company, in
part, in reliance on indemnity from the Company;

 

WHEREAS, it is the Company’s intention to provide Indemnitee with not less than
the maximum indemnity permissible under Nevada law;

 

WHEREAS, in consideration of the Indemnitee’s service to the Company, the
Company should assure Indemnitee that indemnification will be available in the
future; and

 

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, on its behalf or at its request, as
an officer, director, manager, member, partner, tax matters partner, fiduciary
or trustee of, or in any other capacity with, another Person (as defined below)
or any employee benefit plan, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1.            Certain Definitions. In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement:

 

(a)Agreement: shall mean this Indemnification Agreement, as amended from time to
time hereafter.

 

(b)Board of Directors: shall mean the Board of Directors of the Company.

 

(c)Claim: means any threatened, asserted, pending or completed civil, criminal,
administrative, investigative or other action, suit or proceeding of any kind
whatsoever, including any arbitration or other alternative dispute resolution
mechanism, or any appeal of any kind thereof, or any inquiry or investigation,
whether instituted by the Company, any governmental agency or any other party,
that the Indemnitee in good faith believes might lead to the institution of any
such action, suit or proceeding, whether civil, criminal, administrative,
investigative or other, including any arbitration or other alternative dispute
resolution mechanism.

 

(d)Indemnifiable Expenses: means (i) all expenses and liabilities, including
judgments, fines, penalties, interest, amounts paid in settlement with the
approval of the Company, and counsel fees and disbursements (including, without
limitation, experts’ fees, court costs, retainers, transcript fees, duplicating,
printing and binding costs, as well as telecommunications, postage and courier
charges) paid or incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in, any Claim by reason of
the fact that Indemnitee is or was or has agreed to serve as a director,
officer, employee or agent of the Company, or while serving as a director or
officer of the Company, is or was serving or has agreed to serve on behalf of or
at the request of the Company as a director, officer, employee or agent (which,
for purposes hereof, shall include a trustee, fiduciary, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of any action alleged to have been taken or omitted in any such
capacity, whether occurring before, on or after the date of this Agreement (any
such event, an “Indemnifiable Event”), (ii) any liability pursuant to a loan
guaranty or otherwise, for any indebtedness of the Company or any subsidiary of
the Company, including, without limitation, any indebtedness which the Company
or any subsidiary of the Company has assumed or taken subject to, and (iii) any
liabilities which an Indemnitee incurs as a result of acting on behalf of the
Company (whether as a fiduciary or otherwise) in connection with the operation,
administration or maintenance of an employee benefit plan or any related trust
or funding mechanism (whether such liabilities are in the form of excise taxes
assessed by the United States Internal Revenue Service, penalties assessed by
the Department of Labor, restitutions to such a plan or trust or other funding
mechanism or to a participant or beneficiary of such plan, trust or other
funding mechanism, or otherwise).



 



5

 



 

(e)Indemnitee-Related Entities: means any corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise (other than the Company or any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise Indemnitee has agreed, on behalf of the Company or at the Company’s
request, to serve as a director, officer, employee or agent and which service is
covered by the indemnity described in this Agreement) from whom an Indemnitee
may be entitled to indemnification or advancement of expenses with respect to
which, in whole or in part, the Company may also have an indemnification or
advancement obligation (other than as a result of obligations under an insurance
policy).

 

(f)Jointly Indemnifiable Claim: means any Claim for which the Indemnitee shall
be entitled to indemnification from both an Indemnitee-Related Entity and the
Company pursuant to applicable law, any indemnification agreement or the
certificate of incorporation, by-laws, partnership agreement, operating
agreement, certificate of formation, certificate of limited partnership or
comparable organizational documents of the Company and an Indemnitee Related
Entity.

 

(g)Person: means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

2.            Basic Indemnification Arrangement; Advancement of Expenses.

 

(a)            In the event that the Indemnitee was, is or becomes subject to, a
party to or witness or other participant in, or is threatened to be made subject
to, a party to or witness or other participant in, a Claim by reason of (or
arising in part out of) an Indemnifiable Event, the Company shall indemnify the
Indemnitee, or cause such Indemnitee to be indemnified, to the fullest extent
permitted by Nevada law in effect on the date hereof and as amended from time to
time; provided, however, that no change in Nevada law shall have the effect of
reducing the benefits available to the Indemnitee.

 

(b)            If so requested by the Indemnitee, the Company shall advance, or
cause to be advanced (within ten business days of such request), any and all
Indemnifiable Expenses incurred by the Indemnitee (an “Expense Advance”). The
Company shall, in accordance with such request (but without duplication), either
(i) pay, or cause to be paid, such Indemnifiable Expenses on behalf of the
Indemnitee, or (ii) reimburse, or cause the reimbursement of, the Indemnitee for
such Indemnifiable Expenses. The Indemnitee’s right to an Expense Advance is
absolute and shall not be subject to any condition that the Board of Directors
shall not have determined that the Indemnitee is not entitled to be indemnified
under applicable law. However, the obligation of the Company to make an Expense
Advance pursuant to this Section 2(b) shall be subject to the condition that,
if, when and to the extent that a final judicial determination is made (as to
which all rights of appeal therefrom have been exhausted or lapsed) that the
Indemnitee is not entitled to be so indemnified under applicable law, the
Company shall be entitled to be reimbursed by the Indemnitee (who hereby agrees
to reimburse the Company) for all such amounts theretofore paid (it being
understood and agreed that the foregoing agreement by the Indemnitee shall be
deemed to satisfy any requirement that the Indemnitee provide the Company with
an undertaking to repay any Expense Advance if it is ultimately determined that
the Indemnitee is not entitled to indemnification under applicable law). The
Indemnitee’s undertaking to repay such Expense Advances shall be unsecured and
interest-free.

 

(c)            Notwithstanding anything in this Agreement to the contrary, the
Indemnitee shall not be entitled to indemnification or advancement of
Indemnifiable Expenses pursuant to this Agreement in connection with any Claim
initiated by the Indemnitee unless (i) the Company has joined in or the Board of
Directors of the Company has authorized or consented to the initiation of such
Claim or (ii) the Claim is one to enforce the Indemnitee’s rights under this
Agreement (including an action pursued by the Indemnitee to secure a
determination that the Indemnitee should be indemnified under applicable law).

 



6

 

 

(d)            The indemnification obligations of the Company under Section 2(a)
shall be subject to the condition that the Board of Directors shall not have
determined (by majority vote of directors who are not parties to the applicable
Claim) that the indemnification of the Indemnitee is not proper in the
circumstances because the Indemnitee is not entitled to be indemnified under
applicable law. If the Board of Directors determines that the Indemnitee is not
entitled to be indemnified in whole or in part under applicable law, the
Indemnitee shall have the right to commence litigation in any court in the
States of New York or Nevada having subject matter jurisdiction thereof and in
which venue is proper, seeking an initial determination by the court or
challenging any such determination by the Board of Directors or any aspect
thereof, including the legal or factual bases therefor, and the Company hereby
consents to service of process and to appear in any such proceeding. If the
Indemnitee commences legal proceedings in a court of competent jurisdiction to
secure a determination that the Indemnitee should be indemnified under
applicable law, any determination made by the Board of Directors that the
Indemnitee is not entitled to be indemnified under applicable law shall not be
binding, the Indemnitee shall continue to be entitled to receive Expense
Advances, and the Indemnitee shall not be required to reimburse the Company for
any Expense Advance, until a final judicial determination is made (as to which
all rights of appeal therefrom have been exhausted or lapsed) that the
Indemnitee is not entitled to be so indemnified under applicable law. Any
determination by the Board of Directors otherwise shall be conclusive and
binding on the Company and the Indemnitee.

 

(e)            To the extent that the Indemnitee has been successful on the
merits or otherwise in defense of any or all Claims relating in whole or in part
to an Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, the Indemnitee shall be indemnified
against all Indemnifiable Expenses actually and reasonably incurred in
connection therewith, notwithstanding an earlier determination by the Board of
Directors that the Indemnitee is not entitled to indemnification under
applicable law.

 

3.            Indemnification for Additional Expenses. The Company shall
indemnify, or cause the indemnification of, the Indemnitee against any and all
Indemnifiable Expenses and, if requested by the Indemnitee, shall advance such
Indemnifiable Expenses to the Indemnitee subject to and in accordance with
Section 2(b) and (d), which are incurred by the Indemnitee in connection with
any action brought by the Indemnitee, the Company or any other Person with
respect to the Indemnitee’s right to: (i) indemnification or an Expense Advance
by the Company under this Agreement or any provision of the Company’s
Certificate of Incorporation and/or By-Laws and/or (ii) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether the Indemnitee ultimately is determined to be entitled to
such indemnification, Expense Advance or insurance recovery, as the case may be;
provided that the Indemnitee shall be required to reimburse such Indemnifiable
Expenses in the event that a final judicial determination is made (as to which
all rights of appeal therefrom have been exhausted or lapsed) that such action
brought by the Indemnitee, or the defense by the Indemnitee of an action brought
by the Company or any other Person, as applicable, was frivolous or in bad
faith.

 

4.            Partial Indemnity, Etc. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Indemnifiable Expenses in respect of a Claim but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
the Indemnitee for the portion thereof to which the Indemnitee is entitled.

 

5.            Burden of Proof. In connection with any determination by the Board
of Directors, any court or otherwise as to whether the Indemnitee is entitled to
be indemnified hereunder, the Board of Directors or court shall presume that the
Indemnitee has satisfied the applicable standard of conduct and is entitled to
indemnification, and the burden of proof shall be on the Company or its
representative to establish, by clear and convincing evidence, that the
Indemnitee is not so entitled.

 

6.            Reliance as Safe Harbor. The Indemnitee shall be entitled to
indemnification for any action or omission to act undertaken (a) in good faith
reliance upon the records of the Company, including its financial statements, or
upon information, opinions, reports or statements furnished to the Indemnitee by
the officers or employees of the Company or any of its subsidiaries in the
course of their duties, or by committees of the Board of Directors, or by any
other Person as to matters the Indemnitee reasonably believes are within such
other Person’s professional or expert competence, or (b) on behalf of the
Company in furtherance of the interests of the Company in good faith in reliance
upon, and in accordance with, the advice of legal counsel or accountants,
provided such legal counsel or accountants were selected with reasonable care by
or on behalf of the Company. In addition, the knowledge and/or actions, or
failures to act, of any director, officer, agent or employee of the Company
shall not be imputed to the Indemnitee for purposes of determining the right to
indemnity hereunder.

 



7

 

 

7.            No Other Presumptions. For purposes of this Agreement, the
termination of any claim, action, suit or proceeding, by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere or its equivalent, shall not create a presumption that
the Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law. In addition, neither the failure of the Board of
Directors to have made a determination as to whether the Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by the Board of Directors that the Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by the Indemnitee to secure a judicial determination that the
Indemnitee should be indemnified under applicable law shall be a defense to the
Indemnitee’s claim or create a presumption that the Indemnitee has not met any
particular standard of conduct or did not have any particular belief.

 

8.            Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall
be in addition to any other rights the Indemnitee may have under the Company’s
Certificate of Incorporation and By-Laws, the laws of the State of Nevada, or
otherwise. To the extent that a change in Nevada law or the interpretation
thereof (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company’s Certificate of Incorporation and By-Laws, it is the intent of the
parties hereto that the Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. To the extent that there is a conflict or
inconsistency between the terms of this Agreement and the Company’s Certificate
of Incorporation or By-Laws, it is the intent of the parties hereto that the
Indemnitee shall enjoy the greater benefits regardless of whether contained
herein, in the Company’s Certificate of Incorporation or By-Laws. No amendment
or alteration of the Company’s Certificate of Incorporation or By-Laws or any
other agreement shall adversely affect the rights provided to Indemnitee under
this Agreement.

 

9.            Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against the
Indemnitee, the Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.

 

10.            Amendments, Etc. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver. In the event the
Company or any of its subsidiaries enters into an indemnification agreement with
another director, officer, agent, fiduciary or manager of the Company or any of
its subsidiaries containing a term or terms more favorable to the indemnitee
than the terms contained herein (as determined by the Indemnitee), the
Indemnitee shall be afforded the benefit of such more favorable term or terms
and such more favorable term or terms shall be deemed incorporated by reference
herein as if set forth in full herein. As promptly as practicable following the
execution by the Company or the relevant subsidiary of each indemnity agreement
with any such other director, officer or manager (i) the Company shall send a
copy of the indemnity agreement to the Indemnitee, and (ii) if requested by the
Indemnitee, the Company shall prepare, execute and deliver to the Indemnitee an
amendment to this Agreement containing such more favorable term or terms.

 

11.            Subrogation. Subject to Section 12, in the event of payment by
the Company under this Agreement, the Company shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnitee with respect
to any insurance policy. Indemnitee shall execute all papers reasonably required
and shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights. The Company shall pay or
reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

 



8

 

 

12.            Jointly Indemnifiable Claims. Given that certain Jointly
Indemnifiable Claims may arise due to the relationship between the
Indemnitee-Related Entities and the Company and the service of the Indemnitee as
a director and/or officer of the Company at the request of the
Indemnitee-Related Entities, the Company acknowledges and agrees that the
Company shall be fully and primarily responsible for the payment to the
Indemnitee in respect of indemnification and advancement of expenses in
connection with any such Jointly Indemnifiable Claim, pursuant to and in
accordance with the terms of this Agreement, irrespective of any right of
recovery the Indemnitee may have from the Indemnitee-Related Entities. Under no
circumstance shall the Company be entitled to any right of subrogation or
contribution by the Indemnitee-Related Entities and no right of recovery the
Indemnitee may have from the Indemnitee-Related Entities shall reduce or
otherwise alter the rights of the Indemnitee or the obligations of the Company
hereunder. In the event that any of the Indemnitee-Related Entities shall make
any payment to the Indemnitee in respect of indemnification or advancement of
expenses with respect to any Jointly Indemnifiable Claim, the Indemnitee-Related
Entity making such payment shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee against the Company, and the
Indemnitee shall execute all papers reasonably required and shall do all things
that may be reasonably necessary to secure such rights, including the execution
of such documents as may be necessary to enable the Indemnitee-Related Entities
effectively to bring suit to enforce such rights. Each of the Indemnitee Related
Entities shall be third-party beneficiaries with respect to this Paragraph 13,
entitled to enforce this Paragraph 13 against the Company as though each such
Indemnitee-Related Entity were a party to this Agreement.

 

13.            No Duplication of Payments. Subject to Paragraph 12 hereof, the
Company shall not be liable under this Agreement to make any payment in
connection with any Claim made against the Indemnitee to the extent the
Indemnitee has otherwise actually received payment (under any insurance policy,
any provision of the Company’s Certificate of Incorporation and By-Laws, or
otherwise) of the amounts otherwise indemnifiable hereunder.

 

14.            Defense of Claims. The Company shall be entitled to participate
in the defense of any Claim relating to an Indemnifiable Event or to assume the
defense thereof, with counsel reasonably satisfactory to the Indemnitee;
provided that if the Indemnitee believes, after consultation with counsel
selected by the Indemnitee, that (i) the use of counsel chosen by the Company to
represent the Indemnitee would present such counsel with an actual or potential
conflict of interest, (ii) the named parties in any such Claim (including any
impleaded parties) include the Company or any subsidiary of the Company and the
Indemnitee and the Indemnitee concludes that there may be one or more legal
defenses available to him that are different from or in addition to those
available to the Company or any subsidiary of the Company or (iii) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, then the Indemnitee shall be entitled
to retain separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any particular Claim) at the Company’s expense. The
Company shall not be liable to the Indemnitee under this Agreement for any
amounts paid in settlement of any Claim relating to an Indemnifiable Event
effected without the Company’s prior written consent. The Company shall not,
without the prior written consent of the Indemnitee, effect any settlement of
any Claim relating to an Indemnifiable Event which the Indemnitee is or could
have been a party unless such settlement solely involves the payment of money
and includes a complete and unconditional release of the Indemnitee from all
liability on all claims that are the subject matter of such Claim. Neither the
Company nor the Indemnitee shall unreasonably withhold its or his consent to any
proposed settlement; provided that the Indemnitee may withhold consent to any
settlement that does not provide a complete and unconditional release of the
Indemnitee. To the fullest extent permitted by Nevada law, the Company’s
assumption of the defense of a Claim pursuant to this Section 15 will constitute
an irrevocable acknowledgement by the Company that any Indemnifiable Expenses
incurred by or for the account of Indemnitee incurred in connection therewith
are indemnifiable by the Company under Section 2 of this Agreement.

 

15.            Binding Effect, Etc. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), assigns, spouses, heirs, executors and personal
and legal representatives. The Company shall require and cause any successor(s)
(whether directly or indirectly, whether in one or a series of transactions, and
whether by purchase, merger, consolidation, or otherwise) to all or a
significant portion of the business and/or assets of the Company and/or its
subsidiaries (on a consolidated basis), by written agreement in form and
substance satisfactory to the Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place; provided that no such assumption shall relieve the Company from its
obligations hereunder and any obligations shall thereafter be joint and several.
This Agreement shall continue in effect regardless of whether the Indemnitee
continues to serve as a director or officer of the Company and/or on behalf of
or at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, fiduciary, partner or
manager or similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise.
Neither this Agreement nor any duties or responsibilities pursuant hereto may be
assigned by the Company to any other person or entity without the prior written
consent of the Indemnitee.

 

9

 



 

16.            Security. To the extent requested by the Indemnitee, the Company
shall at any time and from time to time provide security to the Indemnitee for
the obligations of the Company hereunder through an irrevocable bank line of
credit, funded trust or other collateral or by other means. Any such security,
once provided to the Indemnitee, may not be revoked or released without the
prior written consent of such Indemnitee.

 

17.            Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to the terms of this Agreement.

 

18.            Specific Performance, Etc. The parties recognize that if any
provision of this Agreement is violated by the parties hereto, the Indemnitee
may be without an adequate remedy at law. Accordingly, in the event of any such
violation, the Indemnitee shall be entitled, if the Indemnitee so elects, to
institute proceedings, either in law or at equity, to obtain damages, to enforce
specific performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

 

19.            Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written document delivered in person or sent by telecopy, nationally recognized
overnight courier or personal delivery, addressed to such party at the address
set forth below or such other address as may hereafter be designated on the
signature pages of this Agreement or in writing by such party to the other
parties:

 

(a) If to the Company, to:

 

      with a copy (which shall not constitute notice) to:

 

(b) If to the Indemnitee, to the address set forth on Annex A hereto.

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the telecopy numbers specified above (or at such other
address or telecopy number for a party as shall be specified by like notice).
Any notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice.

 

20.            Counterparts. This Agreement may be executed in counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same agreement. Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.

 

21.            Headings. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

 

22.            Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

 



10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



  CMG HOLDINGS, INC..         By:     Name:     Title:              
[Indemnitee]

 



11

 

 



Annex A

 

Name and Business Address.

 



                                  Attn:           Tel:           Fax:    

 

 

12 



 

 

